        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 1 of 26




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

L. LIN WOOD, JR.,
       Plaintiff,
       v.                                     CASE NO. 1:21-CV-1169-TCB
PAULA J. FREDERICK, et al.,
       Defendants.
____________________________/

   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       COMES NOW Plaintiff L. Lin Wood and in conformance with this Court’s

Order [Doc. 38], submits this Response to Defendants’ Motion To Dismiss [Doc.

34].

       I.    FACTS SUPPORTING PLAINTIFF’S CLAIMS.

       L. Lin Wood, Jr. is an attorney licensed to practice in the State of Georgia and

is a member in good standing of the State Bar of Georgia. He was first admitted to

the Georgia bar on June 10, 1977. Now a resident of the State of South Carolina, he

remains actively engaged in the practice of law, representing clients in several cases

involving complex litigation in state and federal cases in Georgia and in other

jurisdictions across the country.
        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 2 of 26




       Mr. Wood does not at this time have any bar complaint or investigation

pending before the State Bar of Georgia involving allegations of any ethical violation

or professional misconduct brought by any former or present client; nor is there any

proceeding pending against Mr. Wood by any client which calls into question his

mental acumen and competence to practice law or conduct constituting a threat of

harm to the public.

       There has been no finding of probable cause by the State Bar of Georgia or

the State Disciplinary Board that Mr. Wood has committed any wrongdoing. Nor is

there any probable cause finding by either of these state agencies that Mr. Wood

suffers from any form of mental impairment affecting his ability to practice law.

       The genesis of this case stems from an investigation into four informal

complaints filed in December of 2020 and January of 2021 by four out-of-state

residents, each of whom admit they have never had any direct contact with Mr.

Wood. All four of these complaints arise in the context of political opposition to

expressions by Mr. Wood on his personal social media which are protected speech

under the First Amendment of the United States Constitution.1




1
  A full description of these four complaints from Ted Kurt (Ohio), John Bellocchio (New Jersey),
Paul Fine (Illinois) and Stacey Smith-Goldenberg (Oregon) are set forth in ¶¶ 48-52 of the Verified
Complaint [Doc. 1].



                                                2
         Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 3 of 26




       In addition to the four out-of-state resident complaint, the overwhelming

majority of the documents attached by the Defendants to their Notice of

Investigation consist of pleadings in cases challenging the legitimacy of certain

balloting procedures in Georgia, Michigan, Wisconsin and Arizona during the 2020

Presidential election in which Mr. Wood served as one of the Plaintiff’s counsel. In

not one of these cases was the Plaintiff ever sanctioned by the court, and preliminary

injunctive relief was actually granted in several of these cases.2 The concerns raised

in these lawsuits have also been vindicated in several other jurisdictions. One sitting

Justice on the U.S. Supreme Court, Justice Clarence Thomas, has expressed grave

concerns regarding the lack of integrity in the election process in November of

2020.3


2
   The cases cited are King, et al. v. Whitmer, et al., District Court for Eastern District of Michigan,
Case No. 2:20-cv-13134); Pearson, et al. v. Kemp, et al., 1:20-cv-48098, U.S. District Court for
the Northern District of Georgia; Feehan v. Wisc. Elections Comm’n, 20-cv-1771, U.S. District
Court of Wisconsin; Bower v. Ducy, CV-20-02321, U.S. District Court, District of Arizona (Lin
Wood Of Counsel only); Rosyn La Liberte v. Joy Reid, 18-CV-5398, U.S. District Court Eastern
District of New York.
3
   “That is not a prescription for confidence. Changing the rules in the middle of the game is bad
enough. Such rule changes by individual and officials who may lack authority to do so is even
worse. When those changes alter election results, they can severely damage the electoral system
on which our self-governance so heavily depends. If state individual and officials have the
authority they have claimed, we need to make it clear. If not, we need to put an end to this practice
now before the consequences become catastrophic.”

Republican Party of Pennsylvania v. Degraffenreid, 592 U.S. ____ (2021), J. Thomas dissenting
from denial of certiorari (joined in a separate dissent by Alito and Gorsuch, JJ).




                                                   3
        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 4 of 26




       A.     The Arbitrary and Coercive Nature Of The Defendants’ Request
              For A Mental Examination.

       The gravamen of this case involves an arbitrary, coercive invidious and bad

faith actions by a governmental agency of the State of Georgia to compel the Plaintiff

to undergo a mental examination. It is arbitrary because it is being imposed despite

the absence of a scintilla of evidence from anyone whom the Plaintiff has represented

that he suffers from any mental impairment. It is coercive because if the Plaintiff

fails or refuses to submit to this requested mental examination, he is in jeopardy of

this refusal alone serving as grounds for an emergency suspension of his law

license.4 It is invidious and in bad faith because as Defendants acknowledge, there

has been no probable cause finding, but more importantly, there is no due process

opportunity for Plaintiff to be heard before the State Disciplinary Board is permitted,

in ipse dixit fashion, to request Plaintiff to submit to a mental health evaluation under

the threat of further disciplinary action.

       As the Defendants admit, the Plaintiff is not entitled under the Bar Rules of

the State of Georgia to any pre-deprivational hearing to challenge this governmental

fiat. Despite his many written requests to the State Bar of Georgia to furnish him



4
   The Defendants use the misnomer “Consensual Mental Health Evaluation” in their Motion. It
is only “consensual” if one consents to undergo the medical examination; otherwise, he is subject
to disciplinary action.



                                               4
        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 5 of 26




with the evidentiary basis for its demand for a mental examination, no evidence has

been provided. The Defendants have declined to afford Mr. Wood a reasonable

opportunity for a pre-determination hearing, or an opportunity to subpoena or cross-

examine witnesses, or present any evidence to challenge its pre-determination that

he should undergo a mental examination prior to the Defendants making this

determination. Mr. Wood filed a Petition in the Georgia Supreme Court seeking a

stay of the Defendants’ requirement that he submit to this intrusive examination. On

May 3, 2021, the Supreme Court of the State of Georgia entered an Order declining

original jurisdiction to hear the Plaintiff’s constitutional arguments.5

       Meanwhile, although the Plaintiff is not entitled to compel the production of

any evidence while the Defendants conduct their investigation, on February 1, 2021,

the Defendant Paula issued a subpoena to three former attorneys in the Plaintiff’s

law firm who are currently Plaintiffs in a case against Mr. Wood involving disputed

attorney’s fees. The case is styled Wade, et al. v. Wood, Fulton County Superior

Court Civil Action No. 2020CV339937 (“Wade Litigation”).6


5
  A true and correct copy of this Order is filed as Exhibit A to this Response to Defendants’
Motion To Dismiss.
6
  Ms. Frederick issued this subpoena pursuant to Georgia Bar Rules 4-202(d) and 4-221(c)(2)
which grant the Defendants exclusive authority to issue subpoenas and conduct certain discovery.

Specifically, GA BAR RULE 4-202(d) provides as follows:




                                               5
        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 6 of 26




       Notably, these Bar Rules do not grant a reciprocal right of discovery to Mr.

Wood as the one who is the subject of this investigation. Ms. Frederick’s subpoena

was issued to Andrew M. Beal, the attorney who sued Mr. Wood in the Wade

Litigation, requesting that he produce “any and all communications in your

possession, in any form, from January 1, 2020 to present, from L. Lin Wood or L.

Lin Wood, P.C., in connection with the claims or counterclaims in Nicole Wade, et

al. v. L. Lin Wood, Fulton County Superior Court Civil Action 2020CV339937,

including communication in support of statements in the verified complaint.”

       In their Motion To Dismiss, Defendants cite to the allegations in the Wade

Litigation presumably to support their pre-determination that Mr. Wood should

undergo a mental examination. The Defendants fail to mention, however, that all of

these “facts” are disputed and denied in the Answer and Counterclaim filed by Mr.

Wood in that case. These allegations thus prove nothing.

       On February 11, 2021, the Defendant Paula J. Frederick issued a Notice of

Investigation of Bar Grievance to Mr. Wood stating: “Pursuant to Bar Rule 4-104,




(d) The Office of the General Counsel may request the Chair of the State Disciplinary Board
to issue a subpoena as provided by OCGA § 24-13-23 requiring a respondent or a third party to
produce documents relevant to the matter under investigation. Subpoenas shall be enforced in the
manner provided at Rule 4-221(c).




                                               6
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 7 of 26




the Board hereby requests that you consent to a confidential evaluation by a medical

professional.” Ms. Frederick further advised:

      The Board has preliminarily identified a medical doctor who has
      agreed to perform the evaluation at the Bar's expense. Please respond
      to this letter advising me whether you will undergo the evaluation so
      that we can finalize arrangements with the doctor and give you contact
      information. I understand that you are now living in South Carolina,
      so if you prefer to see a doctor closer to your residence, I will make
      those arrangements.

      Bar Rule 4-104 provides that a lawyer's refusal to participate in an
      evaluation recommended under the rule may be grounds for further
      proceedings under Bar Rules. If you decline to cooperate, I will
      convey that decision to the State Disciplinary Board so that they may
      decide how to proceed.

      (Exhibit A to Verified Complaint at p. 1, [Doc. 1-1]).

      The Bar Rule cited by Ms. Frederick in her February 11, 2021, Rule 4-104

clearly provides that Mr. Wood’s failure to submit to a mental evaluation may itself

constitute grounds for further disciplinary proceedings, including the emergency

suspension of his law license.

      GA BAR RULE 4-104(2).

      A lawyer’s refusal to cooperate with the medical or mental health
      professional or to participate in the evaluation or recommended
      treatment may be grounds for further proceedings under these Rules,
      including emergency suspension proceedings pursuant to Rule 4-
      108.

      Mr. Wood responded to Ms. Frederick’s letter on February 18, 2021:



                                         7
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 8 of 26




       Likewise, any request for an independent medical examination,
       physical or mental, raises serious privacy issues, among other
       significant concerns. . . To date, the Bar has not provided me with
       the alleged factual justification for the Bar’s intrusive demand for a
       mental health examination and I am aware of no basis for this
       unprecedented demand on a member of the Bar of Georgia.

      (Exhibit B to Verified Complaint, [Doc. 1-2]).

      When the Defendants failed to respond to Mr. Wood’s request, he sent a

second letter dated March 2, 2021, again asking Ms. Frederick to provide any

evidence on which the Board based its request that he submit to a mental

examination.

      Finally, you have asked for a psychological examination, but that seems
      premature if there is no basis for your statements that I "appear[] to be
      impaired to practice law" So far, nothing in the Complaint has dealt in
      any way with my conduct in the practice of law. Proposed Counsel have
      asked if there is any specific case which serves as the basis for the Bar
      to challenge my competency to practice law or which justifies an
      allegation that I "appeared" impaired. Have you or the Bar identified any
      case in which a client or former client complained that my competency
      was impaired, if so, which case? Existing case law only includes
      arguments for such an examination only after such a hearing had been
      held and evidence had been presented regarding the attorney's substance
      abuse or mental incapacities - in all cases which affected his or her
      competency as a lawyer.

      (Exhibit D to the Verified Complaint, [Doc. 1-4]).

      As of the date of this Memorandum, the Defendants have yet to come forward

with any written explanation for their determination, and have failed to provide any

evidence, facts or information to suggest that the Plaintiff suffers from any mental


                                         8
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 9 of 26




illness, cognitive impairment, alcohol abuse or substance abuse to the extent of

impairing his competency as an attorney.

      As more fully stated in his Motion for Preliminary Injunction, the fact that the

Defendants have already “determined” that the Plaintiff is in need of a mental

evaluation has itself created an ongoing threat of irreparable harm to the Plaintiff.

His ability as an attorney to sign on new clients or engage in needed commitments

in his legal practice, have now been interrupted due to the fact that he may face

imminent suspension of his license unless he consents to undergo an entirely

subjective mental health evaluation by a medical doctor, a psychiatrist.

      B.     The Grievance Process Does Not Provide An Adequate Post-
             Deprivational Remedy.

      The Defendants argue that the grievance procedure which calls for a public

disciplinary hearing once the State Disciplinary Board collects its evidence and

makes its report is sufficient to alleviate any harm or prejudice caused by its prior

determination that he should undergo a mental examination. (Defendants’ Motion

at pp. 6-7). This argument is flawed for a number of reasons. First, in the instant

case, the Defendants have already made public their demand on the Plaintiff that he

undergo a mental examination. On January 29, 2021, Paula J. Frederick disclosed

and published this confidential information to Atlanta Journal-Constitution

reporters, in violation of Bar Rule 4-221.1, wherein she acknowledged that the State


                                           9
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 10 of 26




Disciplinary Board was investigating Plaintiff and had requested that he submit to a

psychiatric evaluation. (Verified Complaint at ¶ 102).

      Secondly, the mere failure or refusal by the Plaintiff to accede to the

Defendants’ pre-determination that he is in need of a mental examination of the

Defendants’ choosing despite the absence of any evidence supporting this directive

may itself serve as a basis for a probable cause finding by the SDB. In her letter of

February 11, 2021 to Mr. Wood, Paula Frederick makes clear that the Plaintiff’s

failure to cooperate in this regard will be reported to the State Disciplinary Board

“so they may decide how to proceed.” The strong implication is that the SDB will

invoke its powers under GA BAR RULE 4-104(2) and refer the Plaintiff “for further

proceedings under these Rules, including emergency suspension proceedings

pursuant to Rule 4-108.” (Verified Complaint at Exhibit A).

        Third, were there any evidence of mental impairment or substance abuse

from a client, or from one who is not ostensibly alienated against the Plaintiff such

as his political adversaries or former law associates who are in litigation against him,

this would be a far different case. There is not.

      II.    ARGUMENT

             A. Standard of Review




                                          10
        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 11 of 26




       At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable to

the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n. 1 (11th

Cir.1999); F.D.I.C. v. Blackwell, 2012 WL 3230490, at *3 (N.D.Ga.2012).

Challenges to subject-matter jurisdiction under Rule 12(b)(1) of the Federal Rules

of Civil Procedure can exist in two substantially different forms: facial attacks and

factual attacks. Sinaltrainal v. Coca–Cola Co., 578 F.3d 1252, 1260 (11th Cir.2009).

When presented with a facial attack on the complaint, as in the instant case, the court

determines whether the complaint has sufficiently alleged subject-matter

jurisdiction. Sinaltrainal, 578 F.3d at 1260. The court proceeds as if it were

evaluating a Rule 12(b)(6) motion; that is, it views the complaint in the light most

favorable to the plaintiff and accepts all well-pled facts alleged in the complaint as

true. Id.

       B.    The Younger Doctrine Does Not Require Abstention.

       The Younger doctrine, embodied in Younger v. Harris, 401 U.S. 37, 91 S.Ct.

746, 27 L.Ed.2d 669 (1971) does not serve as a bar to the Plaintiff’s claims in this

case. In Middlesex County Ethics Comm. v. Garden State Bar Assoc., 457 U.S. 423,

102 S.Ct.2515, 73 L.Ed.2d 116 (1982), the Court sets out three benchmarks to guide

the application of abstention: “first, do state bar disciplinary hearings within the



                                          11
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 12 of 26




constitutionally prescribed jurisdiction of the State Supreme Court constitute an

ongoing state judicial proceeding; second, do the proceedings implicate important

state interests; and third, is there an adequate opportunity in the state proceedings to

raise constitutional challenges.” Id. at 2521. The Plaintiff’s case satisfies two of

these benchmarks in Middlesex.

      In Middlesex, the attorney Lennox Hinds made no response to the state bar’s

finding of probable cause of a violation of the New Jersey disciplinary code. Nor did

he assert any constitutional objections to the state bar challenging its finding of

probable cause. Instead, he filed an action in federal court during an ongoing state

bar proceeding after a finding of probable cause, challenging the disciplinary rules

as violative of the First Amendment. The district court dismissed based on Younger,

and the Supreme Court affirmed.

      The Court in Middlesex concluded that Hinds had an adequate opportunity to

raise his challenges in the New Jersey court system. As the Supreme Court has

advised, the “pertinent inquiry is whether the state proceedings afford an adequate

opportunity to raise the constitutional claims....” Middlesex, 102 S.Ct. at 2521,

quoting Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 2380, 60 L.Ed.2d 994 (1979).

      In the instant case, there is no adequate forum under the Georgia system of

state disciplinary proceedings for a lawyer to challenge the pre-determination by the



                                          12
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 13 of 26




State Disciplinary Board that he should submit to a medical examination. Instead, a

lawyer must either submit in advance to a requested mental examination prior to any

probable cause finding of a violation or evidentiary finding of impairment or else

risk his failure to do so being cited against him as grounds for disciplinary

proceedings.

      Unlike the situation in Middlesex, in the instant case, Mr. Wood filed a

Petition in the Georgia Supreme Court seeking to stay the Defendants’ actions until

he could be heard on their request that he submit to a mental evaluation. The

Supreme Court of Georgia declined to exercise jurisdiction in the following one

sentence ruling: “As this is not one of the ‘extremely rare’ instances in which it

would be appropriate for this Court to exercise its original jurisdiction, see Gay v.

Owens, 292 Ga. 480, 483 (738 S.E.2d 614) (2013), this petition is dismissed.”

      The Plaintiff thus satisfies one of the benchmarks of Middlesex because no

adequate forum exists for him to challenge the constitutionality of the Defendants’

coercive request that he submit to a mental examination in the absence of any

evidence or probable cause finding of impairment.

      The Plaintiff also satisfies a second benchmark in Middlesex. The present

action was filed before any probable cause finding by a state bar association of

violation of the disciplinary rules. Unlike the Plaintiff in Middlesex, in the instant



                                         13
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 14 of 26




case Mr. Wood is not seeking to enjoin an ongoing state judicial proceeding. The

relief sought in this case qualitatively different and much more precise than that

sought by the Plaintiff in Middlesex. Here, the Plaintiff only challenges the

constitutionality of the Defendants’ ability, while conducting an investigation, and

without citing to any evidence or probable cause, to require him to undergo a mental

examination, and their ability to use his refusal as grounds for disciplinary action,

including the emergency suspension of his license.

      The U.S. Supreme Court has recognized exceptions to Younger abstention

where the plaintiff makes an adequate showing of bad faith or other extraordinary

circumstances that “render the state court incapable of fairly and fully adjudicating

the federal issues before it ...” Kugler v. Helfant, 421 U.S. 117, 124–125, 95 S.Ct.

1524, 44 L.Ed.2d 15 (1975). Taking the allegations of the Verified Complaint as

true, which the Court is required to do in the context of the present motion, there are

ample factual allegations which demonstrate bad faith on the part of the Defendants,

i.e. 1) steadfastly refusing to respond to the Plaintiff’s repeated requests for evidence

on which Defendants justify their insistence on a medical examination; 2) releasing

to the public the fact of their request that Plaintiff submit to a mental examination;

and 3) basing their request for a mental evaluation on politically-motivated

complaints by non-residents and non-clients; and 4) using the mechanism of a



                                           14
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 15 of 26




request for mental evaluation as a form of retaliation against the Plaintiff for the

exercise of his protected free speech rights.

      In Berry v. Schmitt, 688 F.3d 290 (6th Cir. 2012), an attorney brought a federal

action against the Chair of the Kentucky Bar Association challenging on First

Amendment grounds the imposition of sanctions under a Kentucky bar rule which

prohibited attorneys from “making false or reckless statements about judicial

officers.”   The Sixth Circuit noted at the outset that the case was especially

problematic because “attorneys are often the citizens best situated to criticize

government abuse.” Id. at 290.

      The Inquiry Commission, which is the investigative arm of the Kentucky Bar

Association and performs a role very similar to the State Disciplinary Board in this

case, issued a warning letter to Mr. Berry advising him to conform his conduct to

the requirements of the Rules of Professional Conduct and implying that if he failed

to cooperate, disciplinary action could be taken against him. As in the instant case,

the Plaintiff in Berry contended that the warning letter contained threats of

enforcement that violated his First and Fourteenth Amendment rights. The

Defendant in Berry, like the Defendants in this case, asserted as their primary

defense that the federal court should abstain citing a close cousin of Younger, the

Rooker-Feldman doctrine. This doctrine bars lower federal courts from conducting



                                          15
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 16 of 26




appellate review of final state-court judgments. The Sixth Circuit rejected this

abstention defense based on the relief sought, i.e. declaratory and injunctive relief

against the threatened enforcement of the Kentucky Bar Rule as a means of chilling

the Plaintiff’s free speech rights.

      The Plaintiff has asserted an identical claim for relief in this case, i.e. that the

threat of subjecting an attorney in good standing with the bar to a mental examination

based on complaints arising out of his free speech activity is an unconstitutional

abuse of state power.

     The State of Georgia has effectively conditioned the Plaintiff’s ability to assert

this constitutional challenge in a later state bar proceeding on his willingness to first

undergo a mental evaluation in the absence of any evidentiary justification therefor.

      Younger does not apply because there is no adequate opportunity for the

Plaintiff to raise the constitutional challenges to the Bar’s insistence that he submit

to a medical examination until after the fact, and his refusal to submit may be cited

as a strike against him in the further proceedings.

     The Defendants’ reliance on Cohran v. State Bar of Georgia, 790 F.Supp.

1568 (N.D. Ga. 1992) is similarly misplaced. In Cohran, the Georgia State Bar

Review Panel recommended that Mr. Cohran be disbarred.                 The Georgia

Supreme Court later upheld this determination. Cohran sued each member of the



                                           16
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 17 of 26




Georgia Supreme Court in federal court, and asserted for the first time his

constitutional claims under the First, Fifth, Sixth and Fourteenth Amendments.

He also requested relief in the form of declaratory judgment to declare the

judgment of the Georgia Supreme Court unconstitutional.

      In the instant case, unlike in Cohran, the Plaintiff is not asking this Court

to sit in judgment over a decision of the Georgia Supreme Court. Nor is the

Plaintiff seeking declaratory relief to declare any specific rule of the Georgia Bar

Rules unconstitutional. Rather, the relief being sought in this case is much more

tailored. The Plaintiff here is challenging the constitutionality of the Defendants’

actions prior to, and unrelated to any judicial finding or ruling, and only as to one

narrow aspect of their conduct which he alleges was undertaken with deliberate

indifference to his clearly established constitutional rights.       The following

paragraphs from the Verified Complaint bear this out:

              ¶ 61. A “determination” by the Board, as that term is used in the
         second sentence of Rule 4-104, and as cited in Paula Frederick’s
         letter of February 11, 2021, must, at a minimum, signify that the
         Defendants have a good faith and evidentiary basis for requesting a
         practicing attorney to undergo a mental examination. Given the
         paramount privacy interests at stake in ordering someone to undergo
         such an intrusive process, such a “determination” cannot be based on
         a whim, rumor or mere speculation and further cannot be based on
         private speech not related to legal representation of a client.

            ¶ 66. To the extent the Defendants’ directive that the Plaintiff
         consent to a mental evaluation is premised, in whole or in part, on


                                           17
      Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 18 of 26




        political remonstrances submitted by the four, non-client out-of-state
        complainants it is an infringement of the Plaintiff’s First Amendment
        right of freedom of expression.

            ¶ 69. The actions of the Defendants, acting individually and in
        their roles as members of the State Disciplinary Board and/or General
        Counsel for the State Bar of Georgia are being carried out under color
        of state law, and with reckless disregard for the Plaintiff’s clearly
        established constitutional rights under the First Amendment.

            ¶ 92. The Plaintiff is entitled to temporary injunctive relief to
        enjoin and restrain the Defendants, and all those acting in concert
        with them, from the continued violation of his due process rights
        under the Fourteenth Amendment of the United States Constitution.

            ¶ 93. In addition, the Plaintiff requests that this Court enter a
        declaratory judgment declaring the actions of the Defendants to be in
        violation of the Plaintiff's rights as guaranteed by the Fourteenth
        Amendment of the United States Constitution.


         C. This Case Is Factually Unprecedented From Every Reported
            Case In Which An Attorney Has Been Subjected To A Bar
            Imposed Mental Examination Under GA R BAR Rule 4-104.

      The Plaintiff has canvassed Georgia law for every single reported decision in

which Bar Rule 4-104 has been cited as a basis for requiring an attorney to undergo

a mental examination. In every single reported case in which Rule 4-104 has been

invoked, there was a pattern of grievances from a client and clear evidence or an

admission by the attorney himself of an acute mental health problem or alcohol or

substance abuse to the extent it impaired the attorney’s competence. The following

is a representative sample of these cases: In re LeDoux, 288 Ga. 777, S.E.2d 88


                                        18
      Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 19 of 26




(Ga.2011)( was hospitalized for psychiatric treatment due to an acute mental health

episode and sedative-hypnotic dependence); Matter of Healy, 308 Ga. 658, 842

S.E.2d 844 (2020)(attorney was subject of numerous client grievances and

voluntarily sought and obtained an alcohol and drug evaluation); In re Pak, 295 Ga.

458, 761 S.E.2d 82 (2014)(attorney diagnosed with bi-polar disorder and admitted

suffering from mental illness); In re Cullen, 293 Ga. 782, 749 S.E.2d 741

(2013)(complaints from multiple clients of mismanagement of fiduciary funds and

admission of psychological impairment); In re Jaconetti, 291 Ga. 772, 732 S.E.2d

447 (2012)(eight formal complaints by clients complaining of neglect of cases and

admission of psychiatric problems); In re Fair, 288 Ga. 17, 701 S.E.2d 160

(2010)(Attorney admitted that he was physically, mentally and emotionally

impaired); In re Knight, 287 Ga. 466, 696 S.E.2d 662 (2010)(attorney admitted to

drug addiction); In re Giallanza, 287 Ga. 257, 695 S.E.2d 254, 254 (2010)(attorney

accused of misappropriation of client funds showed significant signs of dementia);

In re Bagwell, 286 Ga. 511, 689 S.E.2d 316 (2010)(five clients complained of

neglecting their cases and attorney showed signs of bi-polar disorder and

depression); 11.   In re Moody, 281 Ga. 608, 642 S.E.2d 17 (2007)(attorney

voluntarily surrendered license due to heavy consumption of alcohol to self-

medicate); In re Rand, 279 Ga. 555, 616 S.E.2d 452 (2005)(attorney with diagnosed



                                        19
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 20 of 26




bi-polar disorder and hospitalized due to psychiatric problems accused of

mismanaging client funds).

      Likewise, a review of Georgia reported cases citing GA R BAR Rule 4-108,

which authorizes emergency suspension of an attorney’s license for mental health

reasons, reveals that in each case there was evidence of impairment due to mental

health issues or addiction. In the instant case, the Defendants, despite repeated

requests from the Plaintiff, have failed to come forward with any such evidence or a

probable cause basis for their request for a mental examination.

          D. This Court Has Subject-Matter Jurisdiction Over Plaintiff’s
             Claims.

      “[A] motion to dismiss for lack of subject matter jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(1) can be based upon either a facial or factual challenge to the

complaint.” McElmurray v. Consol. Gov't of Augusta-Richmond Cnty., 501 F.3d

1244, 1251 (11th Cir. 2007). “A facial attack on the complaint requires the court

merely to look and see if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of

the motion.” Id. “Factual attacks, on the other hand, challenge the existence of

subject matter jurisdiction in fact, irrespective of the pleadings, and matters outside

the pleadings, such as testimony and affidavits are considered.” Id. Defendants in

this case lodge a facial attack.


                                           20
         Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 21 of 26




         In this case the Plaintiff has pled plausible claims under the First and

Fourteenth Amendments that the actions of the Defendants were carried out with

deliberate indifference for his clearly established constitutional rights and in

retaliation for his expression of his protected free speech and without any adequate

remedy for redress of his due process rights. Jurisdiction is vested in this Court

pursuant to 28 U.S.C. §§ 1331and 1343(a). In addition, this Court has jurisdiction

pursuant to 28 U.S.C. § 1332 because the amount in controversy is in excess of

$75,000.00 exclusive of interest and costs, and this action is between citizens of

different states.

         The Defendants rely for this argument on GA BAR Rule 4-225 which vests

state court jurisdiction for litigation of any claims against the State Disciplinary

Board or persons connected with disciplinary proceedings in the Georgia Supreme

Court.     This rule does not and cannot pre-empt federal jurisdiction for the

enforcement of federal constitutional claims such as those presented in this case.

Notably, nowhere in the case cited by the Defendants of Cohran v. State Bar of

Georgia, 790 F. Supp. 1568 (N.D. Ga. 1992) did the court rely on GA BAR Rule 4-

225 as a basis for denying subject matter jurisdiction.

         As recently recognized in City of South Miami v. Desantis, 408 F.Supp.3d

1266, 1292 (S.D.Fla. 2019), the Supremacy Clause mandates that federal law “shall



                                         21
        Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 22 of 26




be the supreme Law of the Land; and the Judges in every State shall be bound

thereby, any Thing in the Constitution or Laws of any State to the Contrary

notwithstanding.” U.S. Const. art. VI, cl. 2. The Defendants’ argument, if valid,

would essentially deprive federal courts of all jurisdiction to enforce federal

constitutional rights if they happen to arise in the context of a state disciplinary

proceeding.

       The Supreme Court in Middlesex explained that, where state interests are

involved, the federal court should abstain “unless state law clearly bars the

interposition of the constitutional claims.” Id. at 424. As previously stated, the

Defendants’ refusal to afford the Plaintiff a “pre-determination” avenue to challenge

their request for a mental evaluation, there is no state forum available in which the

Plaintiff may assert these constitutional claims but in federal court.7

       E.      Plaintiff Is Entitled To Prospective Injunctive Relief.

       As this Court has expressly recognized, judicial immunity is not a bar to

prospective injunctive relief against a judicial officer acting in his judicial capacity.

Cohran v. State Bar of Georgia, 790 F.Supp. 1568, 1574 n. 6 (N.D.Ga.,1992), citing

Pulliam v. Allen, 466 U.S. 522, 104 S.Ct. 1970, 80 L.Ed.2d 565 (1984). At this time,


7
   This point is now abundantly clear from the decision of the Georgia Supreme Court declining
to exercise original jurisdiction to hear these constitutional claims. See May 3, 2021 decision of
the Georgia Supreme Court, Exhibit A to this Response.



                                               22
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 23 of 26




the Plaintiff seeks prospective injunctive relief against the Defendants enjoining and

restraining them from violating the Plaintiff’s constitutional rights under the First,

Fourth and Fourteenth Amendments of the United States Constitution to require that

he undergo a medical, mental, psychiatric or psychological examination or from

using his failure to submit to a mental examination as a basis for imposing

disciplinary action against him.     Plaintiff has also requested declaratory relief

declaring the actions of the Defendants to be in violation of the Plaintiff’s rights as

guaranteed by the First and Fourteenth Amendments of the United States

Constitution.

      F.     Plaintiff’s Claims Are Not Barred By Qualified Immunity.

      Qualified immunity generally shields government officials from liability for

civil damages “insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.” Simmons

v. Bradshaw, 879 F.3d 1157, 1162 (11th Cir. 2018); Harlow v. Fitzgerald, 457 U.S.

800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). Resolution of the question of

qualified immunity often turn on issues of fact.         Hence, it is rare that this

determination should be made until the summary judgment after an opportunity for

discovery. The likelihood of material factual disputes upon which the Defendants’

qualified immunity defense turns, including how much either of them knew about



                                          23
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 24 of 26




facts supporting any claim of mental impairment and when they knew it may also

make summary judgment inappropriate for certain Defendants.

      Taking the allegations of the Verified Complaint as true, the Plaintiff has

alleged that the Defendants' actions in ordering him to submit to a mental

examination are substantially motivated as a response to Plaintiff’s exercise of

constitutionally protected conduct.     At the time the Defendants made their

determination that Mr. Wood should undergo a mental examination the only

“evidence” before the Defendants were the four, out-of-state grievances which relied

exclusively as the basis of their complaints the comments posted to Plaintiff’s

personal social media. A close temporal nexus between protected speech activity

and retaliatory action can serve as a sufficient basis for an inference that the

government acted out of an improper motive. Joyner v. City of Atlanta, 2018 WL

1442931, at *5 (N.D.Ga. 2018).

      Qualified immunity “does not offer protection if an official knew or

reasonably should have known that the action he took within his sphere of official

responsibility would violate the constitutional rights of the [plaintiff].” Alcocer v.

Mills, 906 F.3d 944, 951 (11th Cir. 2018). In this case, the Plaintiff has alleged in

his Verified Complaint actions which when taken as true raise a factual issue




                                         24
       Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 25 of 26




regarding whether the Defendants’ acted with deliberate or careless indifference

with regard to the Plaintiff’s clearly established constitutional rights.

      G.     Plaintiff’s Entitlement To Attorney’s Fees Is Governed By 42
             U.S.C. § 1988.

      The Plaintiff is not presenting at this time a claim for attorney’s fees, but

reserves the right to do so when he is determined to be a prevailing party under 42

U.S.C. § 1988.

      May 10, 2021.
                                                Respectfully submitted,

                                                Crain Law Group, PLLC
                                                By: /s/ Larry L. Crain
                                                Larry L. Crain, Esq.
                                                (Tenn. Supr. Crt. # 9040)
                                                5214 Maryland Way, Suite 402
                                                Brentwood, TN 37027
                                                Tel. 615-376-2600
                                                Fax. 615-345-6009
                                                Email: Larry@crainlaw.legal

                                                Counsel for the Plaintiff
                                                (Pro Hac Vice)

                                                /s/ Ibrahim Reyes
                                                Ibrahim Reyes, Esq.
                                                Florida Bar No. 581798
                                                REYES LAWYERS, P.A.
                                                236 Valencia Avenue
                                                Coral Gables, FL 33134
                                                Tel. 305-445-0011
                                                Fax. 305-445-1181
                                                Email: ireyes@reyeslawyers.com


                                           25
      Case 1:21-cv-01169-TCB Document 44 Filed 05/10/21 Page 26 of 26




                                           Counsel for the Plaintiff
                                           (Pro Hac Vice)

                                           /s/ L. Lin Wood, Jr.
                                           L. LIN WOOD, JR., Esq.
                                           State Bar No. 774588
                                           L. LIN WOOD, P.C.
                                           P.O. Box 52584
                                           Atlanta, GA 30355-0584
                                           Tel. 404-572-6600
                                           Fax. 404-506-9111
                                           Email: lwood@linwoodlaw.com

                                           Counsel, Pro Se


                    CERTIFICATE OF COMPLIANCE

I CERTIFY that this document has been prepared in compliance with Local Rule
5.1C using 14-point Times New Roman font.



                       CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 10th day of May, 2021, the above Plaintiff’s
Response to Defendant’s Motion To Dismiss was filed with the Court’s electronic
filing system that will provide notice to all parties.


                                           By: /s/ Larry Crain




                                      26
